Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Dec. 16, 2021. Claims 1-9 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Maintained) Claims 1-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Kamishita (US 2009/0275668 A1, published on Nov. 5, 2009) and Aguilar et al. (Immunology and Cell Biology (2004) 82, 539–546).
Applicant argues that they have unexpectedly found that the use of a composition in accordance with claim 1 leads to significantly higher antibody-inducibility as compared to that of prior art hepatitis B vaccine compositions, e.g., as taught by Aguilar. Applicant argues that the experimental work of the present specification involves a comparison of the neutralizing activity of a hepatitis B vaccine composition in accordance with claim 1 to that of the prior art hepatitis B vaccine composition that does not include the gel base material in accordance with claim 1 - as shown in the results in Table 1 on page 22 of the specification, the composition in accordance with claim 1 exhibited significantly higher antibody-inducibility.
Applicant refers to their studies published in Biochemical and Biophysical Research Communications 520 (2019) 86-92, showing in Fig. 2 that in the groups immunized with HBs and HBc, intranasal immunization with carboxy vinyl polymer that is treated by adding an outside shearing force to add a spray-performance (CVP), induced higher neutralizing activity with a statistical significance than that of intranasal immunization without CVP or subcutaneous immunization. 
Applicant further refers to other studies published in the American Association for the Study of Liver Diseases (AASLD 2021)(See Abstract AASLD_ 2021 Yoshida" (No. 94)), establishing that the use of the claimed composition resulted in hepatitis B patients achieving a functional cure, i.e., a complete treatment of CHB.

Applicant’s arguments are not persuasive. 
As to Applicant’s argument that the claimed invention produced unexpected higher immune response comparing to immunization induced by HBV antigens not associated with the gel material as claimed, Kamishita teaches that the disclosed vaccine formulation comprising carboxyl vinyl polymer can be sprayed and contacted with a nasal discharge (nasal mucus), the sensitivity of the nasal discharge (nasal mucus) against the ion of the formulation is reverse, thus the viscosity thereof gets lowered at first and the formulation once spreads in a wide area of a nasal cavity, and then the viscosity is retained (increased) to make it possible to long stay in a nasal cavity, which is an ideal profile. See e.g. [0068]. This teaching suggests that the formulation as claimed is expected to perform better than one without the claimed carboxyl vinyl polymer in at least that active agents (HBV antigens in the instant application) delivered by the formulation can stay longer in nasal cavity (as opposed to being discharged quickly). Based on this teaching, one of skill in the art at the time of invention would have reasonably expected that the HBV antigens (HBs/HBc, as claimed) would induce higher immune response when delivered in the claimed formulation. 

"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)-(e) for how unexpected results can be established. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). Here, Applicant does not provide information on how the study results in the Abstract of American Association for the Study of Liver Diseases (AASLD 2021)(See Abstract AASLD_ 2021 Yoshida" (No. 94)) compare with a proper prior art.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Maintained) Claims 1-9 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 8771711 B2 in view of Kamishita and Aguilar cited in the art rejection above.
Applicant argues that the ‘711 patent does not recite HBs and HBc antigens and do not add any relevant information not seen in the Kamishita ‘668 US publication. Applicant argues that the ‘711 patent does not provide any reason to expect that the use of the composition as recited in claim 1 could lead to the significant results as demonstrated.
Applicant’s arguments are not persuasive for this obviousness double patenting rejection for the same reasons described above.

Conclusion
No claims are allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648